Weaver, J.
— The board of supervisors of the county of Monroe, at its June session for the year 1902, acting under the authority conferred by Code, section 416, divided said county into three supervisor districts. In the *299year. 1908, there being a prospective vacancy in said office in districts No. 1 and No. 3 to be filled at the general election for that year, the plaintiff Miller, residing in district No. 1, and the plaintiff Lahart, residing in district No. 3, became candidates for the Democratic nomination to said position, while the defendants Thompson, residing in district No. 1, and Moddy, in district No. 3, became candidates for the Republican nomination. At the primary election held June 2, 1908, the several persons above named received a majority of the votes of their respective political parties in their respective districts, and were declared to have been duly nominated. Four days later, on June 6, 1908, the board of supervisors, acting, as it claims, under" the authority given by said statute, passed a resolution abolishing said supervisor districts and providing that thereafter members of said board be elected by the voters of the county at large. The plaintiff’s petition herein sets out the foregoing facts and alleges that said board has directed and the county auditor proposes to put the names of said candidates upon the official ballot to be voted by the electors of the county at large, and not in their respective districts only, and upon the showing an injunction is asked to restrain said action on part of the auditor, and that he be required to place the names of said candidates upon the ballots to be used in their respective districts only. The defendants demurred generally to said petition, and, the demurrer being sustained, the plaintiffs appeal.
The fundamental inquiry in the case thus presented is whether the board of supervisors had the power to discontinue the division of the county into districts, and, if so, whether said order could affect the status of the candidates theretofore nominated and deprive them of their standing as district candidates.
*300i. Counties: supervisor districts: abolish-*299As to the authority or jurisdiction of the board to make such order there can be no reasonable doubt. The *300cited (Code, section 416) expressly provides statute above that the board of supervisors may, at its regular June meeting in any even numbered year, divide its county into as many districts as there are members of the board, or at such regular meeting it may abolish such supervisor districts and provide for electing supervisors for the county at large. This statute has never been expressly repealed, nor do we find any other statute since enacted which is so inconsistent therewith as to effect a repeal by implication. The recent enactment authorizing party nominations to office at a primary election, on which statute appellant relies, makes neither direct nor indirect reference to the provision here in question. Its clear purpose is not to change oí in any way affect tenure of office or eligibility to office, or to regulate or limit the legislative or quasi legislative powers already conferred upon boards of supervisors or other inferior bodies, but simply to provide an appropriate and orderly method for naming candidates -for the offices to be voted for at an approaching election. The nomination at a primary election gives the person receiving it no vested interest in the office for which he is named or in any place upon the official ballot which may not be taken away by the state acting through its Legislature or soine inferior body to whom the power has been delegated. The office of supervisor is a creature of the statute, as is the delimitation of the territory from which such officer shall be elected. Lf the Legislature had been in session on June 6, 1908, and had then enacted in due form a statute abolishing the supervisor district and providing that supervisors should thereafter be elected from the county at large, no lawyer would contend that it thereby exceeded its constitutional powers, or that the operation of such statute could be in anywise controlled or • affected by the fact that plaintiffs had already been nominated to such office by their 2’espective districts. If this might *301have been done by the State Legislature, it could be done with equal effectiveness by the board of supervisors to which that power had been expressly delegated. The effect of the order was to abolish the districts. They no longer existed, and the county auditor was bound to regard that fact in making up the official ballot. From the date of said order the choice of supervisors rested with the electors of the county at large, and not with the electors of separate districts. It follows that, if plaintiffs were' entitled to have their names placed upon the ballot at all as candidates. for the office of supervisor, it was on the ballot made up for the use of the electorate of the entire county.
2. Same: nomination of officers: elections. Counsel for appellants give considerable attention to the alleged confusion and uncertainty which may result from this holding in cases like the one at bar. It is said that the order of the board of supervisors being made alter the primary at which can- . ° dictates were nominated bjr districts, and not by the county at large, the respective political parties are left without any candidates for that office, who are entitled to have their names entered upon their appropriate ticket in preparing the official ballot. If this be true, it may disclose an oversight in the framers of the primary law, but it can not control the plain language of the statutes as they stand. But we do not decide whether the result which counsel deprecates necessarily follows this holding, or whether, the office of supervisor being a county office even where the election is by districts, the nomination of appellants by their districts was not sufficient to entitle them (the districts being subsequently abolished) to a place upon the ballot for the entire county. That question is not now before us. The right which appellants demand to have recognized is the right to have their names placed upon the ballot to be used within the territory constituting their respective districts as said districts, existed at the date of the primary, and that they he not placed *302upon tne ballot proper for the county at large. That claim, we are very clear, can not be sustained. They are not here claiming any right or relief as candidates for election by the county at large, and anything we might say upon that subject would be mere dictum.
The demurrer to the petition was properly sustained, and the judgment of the district court is affirmed.